BY THE COURT:
This case comes before the Court on Jeffery Joseph Daugherty’s petition for certificate of probable cause and motion for stay of execution. Execution is set for October 15, 1987 at 7:00 a.m.
After considering the memoranda submitted by counsel, the full record, and extended oral argument, the Court concludes that the petition presents constitutional issues which are debatable among jurists of reason; consequently, a certificate of probable cause should issue. Barefoot v. Estelle, 463 U.S. 880, 103 S.Ct. 3383, 77 L.Ed.2d 1090 (1983). There is not sufficient time for full briefing and decision prior to the dates covered by the death warrant. Therefore, it is appropriate to stay the execution until the matter can be determined on the issues presented.
Because of the extensive briefing that has already occurred in this case, the Court will expedite the procedures in resolving the merits. Barefoot 463 U.S. at p. 894, 103 S.Ct. at 3395. 11th Cir.R. 22-3(a). The clerk is instructed to set the case for oral argument at an early date and issue an expedited briefing schedule.
The petition for certificate of probable cause is GRANTED.
The motion for stay of execution is GRANTED.